DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 05/15/2020. Claims 2,4 ,6, 12, 14-16, 19-20, 23, 25, 27, 30, 32-34, 36, and 38 are cancelled. Claims 1, 3, 5, 7-11, 13, 17-18, 21-22, 24, 26, 28-29, 31, 35, and 37 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/764,764.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 9-11, 13, 17-18, 21-22, 24, 26, 28, 31, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of US patent application 2003/0084298 issued to Messerges et al. (hereby, Messerges) and further in view of KR 1020160127878 issued to SUH MOON GIU (Hereby GIU) IDS filed on 05/15/2020).
Regarding claim 1, Farrugia discloses a method for creating a tamper-evident digital content, wherein the method comprises [ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9]; and 
Examiner Note: GIU also discloses this limitation as: [¶¶4-5]
Receiving a portion of the digital content at a computing device [See claim 1, for a particular content, generating a digital signature from only a portion of the particular content], and [¶7-8, a particular portion of the digital content, where the particular portion is less than the entire digital content]; and
Examiner Note: GIU also discloses this limitation as: [¶¶6-7]
 Encrypting the portion of the digital content by the computing device when the portion of the digital content is selected for proof-of-verification [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of nvolves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content]; and
 Sending the encrypted portion of the digital content from the computing device [¶2, The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content]; and 
and Creating an updated portion of the digital content using the retrieved hash identification data [ ¶7, applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content], and [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
 Retrieving hash identification data associated with the encrypted portion of the digital content 
Even though Farrugia discloses this limitation as: [¶31, as shown in Figure 1, the signature verifier 140 receives the digest 149 that the hashing function of the hashing process 135 produces. The signature verifier 140 also receives the signature 147 produced by the 
Farrugia does not explicitly discloses, however, Messerges discloses [¶28, Referring to FIG. 4, an overall flow 100 of the methodology of the preferred embodiment of the present invention is shown. At Block 110, an overall hash of a hash table, having a number of chunk hash entries corresponding to chunks of encrypted content, is calculated. As used herein, the term "chunk" refers to some portion, part, or section of the content.] [see FIG 6 and corresponding text for more detail].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia with the teaching of Messerges in order for verifying the hash of individual chunks or portions of encrypted content [Messerges, ¶22].
 Farrugia and Messerges do not explicitly disclose, however, GIU discloses to a distributed ledger system; from the distributed ledger system [¶33, Here, additional information: associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].

Regarding claim 3,  wherein creating the tamper-evident digital content further comprises: Receiving one or more additional portions of the digital content at the computing device ; Encrypting one of the additional portions of the digital content by the computing device when that additional portion of the digital content is selected for proof-of-verification; Sending the encrypted additional portion of the digital content from the computing device to the distributed ledger system; Retrieving hash identification data associated with the encrypted additional portion of the digital content from the distributed ledger system ; and Creating an updated additional portion of the digital content using the retrieved hash identification data.  
Examiner Note: This claim is interpreted and rejected for the same rational set forth in claim 1 and the only difference is that claim 1 recites “Receiving a portion of the digital content at a computing device” and claim 3  recites “Receiving one or more additional portions of the digital content”. It would be obvious to indicate that the combination of Farrugia, Messerges and GIU teaching reads on the limitation of claim 1, It would also read on the limitations of claim 3.
Farrugia discloses: [ ¶¶2, 6-9, 11-35, 41, FIG 12 and corresponding text, see Claims 1-4, 9].
Messerges discloses: [see FIG. 6 and corresponding text for more detail, ¶28].

Regarding claims 5, and 24, Farrugia discloses wherein the digital content comprises media data wherein the media data comprises media frames; and each said portion of the digital content comprises at least one media frame [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
Regarding claim 7, Farrugia  discloses wherein creating the updated portion of the digital content further comprises embedding the retrieved hash identification data with metadata associated with the portion of the digital content [ ¶7, applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content],and[ see [ FIG.3  ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.], and [¶10, The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the, device, third-party applications for operating on the device, audio/video files for playing on the device, etc.].
Regarding claim 9, Farrugia does not explicitly disclose, however, Messerges discloses wherein sending the encrypted portion of the digital content further comprises: Creating a hash value for the encrypted portion of the digital content [¶28, Referring to FIG. 4, an overall flow 100 of the methodology of the preferred embodiment of the present invention is shown. At Block 110, an overall hash of a hash table, having a number of chunk hash entries corresponding to chunks of encrypted content, is calculated. As used herein, the term "chunk" 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia with the teaching of Messerges in order for verifying he hash ofindividual chunks or portions of encrypted content [Messerges, ¶22].
Farrugia  and Messerges do not explicitly disclose, however, GIU discloses received at the distributed ledger system wherein the hash value is created using a smart contract or a stored procedure in the distributed ledger system; and Storing the hash value in the distributed ledger system wherein storing the hash value in the distributed ledger systemcomprises  storing the hash value in at least one of the data storage units of the distributed ledger system(¶33,  Here, additional information : associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and Messerges with the teaching of GIU in order of in order of storing in the database included in the server is the standard hash code at least some of the contents in which or the standard hash code is inserted additional information :associated with the contents and the contents in which the standard hash code is inserted in the block chain in which the modulation of the database is impossible [ GIU, ¶18].
Regarding claim 10, Farrugia discloses wherein the hash identification data associated with the encrypted first portion of the digital content further comprises at least a location identifier of the uploaded first hash value [ see FIG.1, 2, Digital content source device, ¶¶19, 34]; and 
 and a type information of the distributed ledger system see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.], and [ ¶10, The source of the digital content can be different in different embodiments. For instance, the source can be the content's author, distributor, etc. The device that receives the digital content can also be different in different embodiments. Several examples of such a device include a portable audio/Video player (e.g., iPod), a laptop, a mobile phone, e1c. The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the, device, third-party applications for operating on the device, audio/video files for playing on the device, etc.]
Examiner Note: GIU also discloses this limitation as:[¶9, It can be the step of producing additional information : associated with the contents in which the step of producing additional information : associated with the contents includes ID of data of the contents based on data of the contents, the file size of data of the contents, the file format of data of the contents, the creation date of data of the contents, the data change date of the contents, the upload date of data of the contents, the expiration date of data of the contents, and at least any one among the description of data of the generator information of data of the contents or the contents.
Regarding claim 11, Farrugia discloses A method for detecting tampering of a digital content, wherein the method comprises [see claim 2, wherein generating the digital signature 
Examiner Note: GIU also discloses this limitation as: [¶¶4-5].
 ReceivingSee claim 1, for a particular content, generating a digital signature from only a portion of the particular content], and [¶7-8, a particular portion of the digital content, where the particular portion is less than the entire digital content].
Examiner Note: GIU also discloses this limitation as: [¶¶6-7]
Encrypting the portion of the digital content by the computing device when the portion of the digital content contains proof-of-verification [¶2, the protection of digital content transferred between computers over a network is fundamentally important for many enterprises today. Enterprises attempt to secure this protection by implementing some form of Digital Rights Management (DRM) process. The DRM process often involves encrypting the piece of content (e.g., encrypting the binary form of the content) to restrict usage to those who have been granted a right to the content], and [¶7, some embodiments of the invention provide a method of verifying the integrity digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The method supplies the signature and the digital content to a device. At the device, the method applies the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content].
Computing a first hash value for the encrypted portion of the digital content by the computing device Even though Farrugia discloses this limitation as: [¶31, as shown in Figure 1, the signature verifier 140 receives the digest 149 that the hashing function of the hashing process 135 produces. The signature verifier 140 also receives the signature 147 produced by the signature generator 130 of the content source device 110. The verifier 140 then determines whether the received signature 147 is the correct signature for the received digital content 105, by ensuring that the signature 147 is appropriate for the digest 149. To ensure that the signature 147 is appropriate for the digest 149, the verifier 140 can use any one of a number of known techniques, such as SHA-1 or MD5], and [¶31, 41(FIG.12)].
Farrugia does not explicitly discloses, however, Messerges discloses [¶28, Referring to FIG. 4, an overall flow 100 of the methodology of the preferred embodiment of the present invention is shown. At Block 110, an overall hash of a hash table, having a number of chunk hash entries corresponding to chunks of encrypted content, is calculated. As used herein, the term "chunk" refers to some portion, part, or section of the content.] [see FIG 6 and corresponding text for more detail].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia with the teaching of Messerges in order for verifying the hash of individual chunks or portions of encrypted content [Messerges, ¶22].
Farrugia and Messerges do not explicitly disclose, however, GIU discloses Comparing the computed first hash value with a second hash value associated with the portion of the digital content in the computing device [¶10, The step of obtaining the standard hash code corresponding to the contents may include the step of obtaining the standard hash code 
 wherein the second hash value is obtained by the computing device from a distributed ledger system [¶33, Here, additional information: associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].
 	and Identifying the evidence of tampering of the digital content when the computed first hash value is not equal to the second hash value [¶35, Therefore, it corresponds to the contents and the integrity of the contents according to the embodiment and availability inspection system including the server (110) and user terminal (120) can verify integrity and
validity about the contents using hash code (the standard hash code and comparison hash code) created with the acquisition], and [¶¶1, 4, 6, 8, 11, 14].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and Messerges with the teaching of GIU in order to verify integrity and validity about the contents using hash code (the standard hash code and comparison hash code) [ GIU, ¶1, 4, 6, 8, 11, 14, 35].
Regarding claim 13,  wherein creating the tamper-evident digital content further comprises: Receiving one or more additional portions of the digital content at the computing device ; Encrypting one of the additional portions of the digital content by the computing device when that additional portion of the digital content is selected for proof-of-verification; Sending the encrypted additional portion of the digital content from the computing device to the distributed ledger system; Retrieving hash identification data associated with the encrypted additional portion of the digital content from the distributed ledger system ; and Creating an updated additional portion of the digital content using the retrieved hash identification data.  
Examiner Note: This claim is interpreted and rejected for the same rational set forth in claim 1 and the only difference is that claim 1 recites “Receiving a portion of the digital content at a computing device” and claim 3 recites “Receiving one or more additional portions of the digital content”. It would be obvious to indicate that the combination of Farrugia, Messerges and GIU teaching reads on the limitation of claim 11, It would also read on the limitations of claim 13.
Farrugia discloses: [ ¶¶2, 6-9, 11-35, 41, FIG 12 and corresponding text, see Claims 1-4, 9].
Messerges discloses: [see FIG. 6 and corresponding text for more detail, ¶28].
GIUdiscloses: [ ¶¶1, 4, 6, 8, 14, 18-19, 32, 34, 76].
Regarding claim 17, Farrugia discloses, further comprising determining if the portion of the digital content contains proof-of- verification by: Retrieving a metadata information associated with the portion of the digital content; and Verifying the retrieved metadata to identify whether the portion of the digital content contains proof-of-verification [¶7, Some embodiments of the invention provide a method of verifying the integrity digital content. At a  the hashing function to the particular portion of the digital content in order to verify the integrity the supplied signature, and thereby verify the integrity of the supplied digital content].
Regarding claim 18, Farrugia discloses using the metadata information associated with the portion of the digital content [see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.], and [ ¶10, The source of the digital content can be different in different embodiments. For instance, the source can be the content's author, distributor, etc. The device that receives the digital content can also be different in different embodiments. Several examples of such a device include a portable audio/Video player (e.g., iPod), a laptop, a mobile phone, e1c. The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the, device, third-party applications for operating on the device, audio/video files for playing on the device, etc.].
Examiner Note: Messerges discloses this limitation as: [¶2, The popularity of digital content, such as MP3 music files, electronic games, DVD and MPEG movies, audio books, videos, electronic games, video clips, business data such as electronic mail and documents].
Farrugia and GIU do not explicitly disclose, however, Messerges discloses wherein the second hash value associated with the portion of the digital content [¶28, Referring to FIG. 4, an overall flow 100 of the methodology of the preferred embodiment of the present invention is having a number of chunk hash entries corresponding to chunks of encrypted content, is calculated. As used herein, the term "chunk" refers to some portion, part, or section of the content.] [see FIG 6 and corresponding text for more detail].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and GIU with the teaching of Messerges in order for verifying the hash of individual chunks or portions of encrypted content [Messerges, ¶22].
Farrugia and Messerges do not explicitly disclose, however, GIU discloses is obtained from the distributed ledger system using the metadata information associated with the portion of the digital content (¶33, Here, additional information: associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia  and Messerges with the teaching of GIU in order of storing in the database included in the server is the standard hash code at least some of the contents in which or the standard hash code is inserted additional information :associated with the contents and the contents in which the standard hash code is inserted in the block chain in which the modulation of the database is impossible [ GIU, ¶18].
Regarding claim 21, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 22, Farrugia and Messerges do not explicitly disclose, however, GIU discloses wherein the encoding unit is further configured to store the updated portion of the digital content in the storage device [(¶33, Here, additional information: associated with the contents and contents in which the standard hash code is inserted can be stored in the database included in the server (110). Especially, at least some of the standard hash code at least some of the contents in which or the standard hash code is inserted is stored in the block chain in which the modulation(modification) of the database is impossible], and [¶¶18, 34].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia  and Messerges with the teaching of GIU in order of storing in the database included in the server is the standard hash code at least some of the contents in which or the standard hash code is inserted additional information :associated with the contents and the contents in which the standard hash code is inserted in the block chain in which the modulation of the database is impossible [ GIU, ¶18].
Regarding claim 26, Farrugia discloses, wherein the digital content comprises MPEG encoded data; and each said portion of the digital content comprises at least one MPEG I-frame [ ¶16, a device includes a portable audio/video player (e.g., iPod), a laptop, a mobile phone, etc. The digital content can also be different in different embodiments. For example, the digital content can be firmware updates to the operating system of the device, third-party applications for operating on the device, audio/video files for playing on the device, etc].
Examiner Note: Messerges discloses this limitation as: [¶2, The popularity of digital content, such as MP3 music files, electronic games, DVD and MPEG movies, audio books, videos, electronic games, video clips, business data such as electronic mail and documents].

Regarding claim 28, this claim is interpreted and rejected for the same rational set forth in claim 11.
Regarding claim 31, Farrugia discloses wherein the computing device is a media decoding device [ see FIG.3 ¶¶11-35, see claim 16, wherein the particular content comprises media content, see claim 9, wherein the particular content comprises video information.].
Regarding claim 35, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 37, this claim is interpreted and rejected for the same rational set forth in claim 11.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of US patent application 2003/0084298 issued to Messerges et al. (hereby, Messerges) and further in view of KR 1020160127878 issued to SUH MOON GIU (Hereby GIU) IDS filed on 05/15/2020)  and further in view of US7814070 issued to Kaminski Jr.
Regarding claim 8, Farrugia  discloses, further comprising determining if the portion of the digital content is to be selected for proof-of- verification using a predefined technique to determine if the first portion of the digital content is to be selected for proof-of-verification wherein the technique is any of[ see claim 2, wherein generating the digital signature comprises: using a hash function on only the portion of the particular content to generate a hash; generating the digital signature from the hash. see claim 4, wherein selecting the particular portion comprises selecting a portion to maximize detection of tampering of the particular content], and [ ¶¶6-9].
 batch sampling technique or simple sampling technique[ Abstract, Surrogate hashing is described, including running a hashing algorithm against a portion of a file to generate a hash value, determining whether the hash value is substantially similar to a stored hash value associated with another portion of another file, the portion and the another portion being standardized, wherein at least one of the portion and the another portion is an extremely small dataset], and [Col.3 lines 35-46, Surrogate hashing may be performed by evaluating a sampling or portion ("portion") of a file's data contents. In some embodiments, surrogate hashing may refer to the selection of a standardized portion of a file to determine whether, based on hash values, a selected file is similar to another file. Standardization may be performed systematically and repeatedly to ensure the same portion is taken the next time an identical file is encountered so that hashes are comparable. A portion may be selected from one or multiple parts of a file, including the beginning, middle, or end of a file, or a combination thereof. The data chosen to comprise a portion may be sequential or non-sequential.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia, Messerges, and GIU with the teaching of Kaminski in order to provide Surrogate hashing which is performed by evaluating a sampling or portion ("portion") of a file's data contents [ Kaminski, Abstract, Col.3 lines 35-46].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over EP2988238 issued to Augustin Farrugia (hereby Farrugia) (IDS filed on 05/15/2020) and in view of US patent application 2003/0084298 issued to Messerges et al. (hereby, Messerges) and KR 1020160127878 issued to SUH MOON GIU (hereby GIU) IDS filed on 05/15/2020)  and further in view of WO2018/126344 issued to Liangliang Zhang (hereby Zhang).
Regarding claim 29, Farrugia, Messerges , and  GIU do not explicitly disclose, however, Zhang discloses wherein the decoding unit is further configured to provide an alert message to an user or an output medium upon detecting tampering of the digital content[  For the case where the data information includes the first hash value of the first data, the first network node may calculate a first hash value of the first data, and compare according to the carried first hash value to determine the first Whether a data is tampered with during the transmission process, if the two are different, determining that the first data has been tampered with, notifying the device node that the first data has been tampered with the notification message].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Farrugia and Messerges, and GIU with the teaching Zhang in order to realize the valid verification of the stored data, improving the effectiveness of data storage, and also enhancing the tamper-resistant capability of data [ Zhang, Abstract].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CN107104977(IDS) [ FIG.1, ¶¶27-31].
Pinkas (US2007/0124247) [22. A method for providing a first party with data content, the method comprising: receiving the data content from a second party, wherein the data content has been encrypted by a third party; computing a first hash of at least a portion of the received encrypted data content; sending the first hash to a fourth party, wherein the 
CN 103380589 B[ FIG. 13 (a) is a diagram showing a data structure example representing an unsigned data 70.As shown in the graph, an unsigned data 70 of hash data 171, be-hashed data 272, ..., and the hash data N73, additional information 74 and the signature part 75. each hash data (71 to 73) is a hash value of each portion of the content encryption is divided into the plurality of portions. wherein, in this embodiment, each hash data (71 to 73) as the calculated hash value from the encrypted content, but also can be used as hash calculated from plaintext content before being encrypted].
KR 20070022257 A[Thus, a new license structure for use in the preferred embodiments of the present invention is proposed. 5 schematically shows a license 500 according to a preferred embodiment in which the license is separated into two parts 501, 502. The first portion 501 of the license 500 is an validated portion that includes an encryption hash 504 of encrypted content, a hash value 506 of the content key, usage rules 508, and metadata 510. . The second portion 502 of the license 500 is an unvalidated portion that includes a content key encrypted with the public key of the player application 514. The first portion of the license is digitally signed 512 by the issuer to verify its integrity and authenticity. The reason for configuring the license in this manner is to prevent the usage rules from being tampered with and to ensure that the issuer's signature works properly when the content key is encrypted with another player's public key during license transfers].
Emerson(US2010/0306815)[0020] The DRM logic 105 is logic that manages access and utilization of media content. In one embodiment, the DRM logic 105 may include controls and limiters for sampling or recording media content utilizing the set-top box 112. In particular, the DRM logic 105 may include DRM parameters that impose limitations on the utilization, management, access, and distribution of media content].
Eller(US20180020392)[0023] For example, the content provider 112 can periodically sample a subset of the cars in order to estimate how much of the content item has been distributed. When more than a specified fraction of the content item has been distributed, the content provider 112 can then in a further interaction (via the carrier) to transmit remaining content portions to those cars that require them. In another approach, the content provider 112 monitors the rate of change of the distribution of the content item. For example, the content provider can monitor (via sampling) the number of bytes received per unit time by an average car. Then, when the rate drops below some threshold, begins to plateau, or matches some other condition, the content provider 112 engages in further interaction (via the carrier) to transmit any remaining content portions.[0081] Block 6H01
WANG(US2019/0068636)[¶55,  It should be appreciated that any suitable number of remedial actions (e.g., discarding the message, notifying a user, etc.) may be performed by the recipient device in response to determining that the sender is untrusted, that the message has been tampered with, or that the message data does not match stored message data
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496